Citation Nr: 1434049	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Board has reviewed all three of these files.  The Veteran's Virtual VA file contains most of the evidence pertaining to the issue on appeal, with the exception of a July 2014 brief from his representative, which is in the paper claims file.  The Veteran's VBMS file does not contain any documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For the reasons expressed below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the law, VA non-service-connected pension benefits will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is 65 years of age or older, or permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a)(3) (2013).

One prerequisite for entitlement to VA non-service-connected pension benefits is that the Veteran's income may not exceed the applicable maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. § 3.23(a) (2013).  The MAPRs, which typically change on an annual basis, are published in the Federal Register.  Id.  To determine entitlement, the applicable MAPR is reduced dollar-for-dollar by the amount of the Veteran's countable income on a 12-month annualized basis.  38 C.F.R. § 3.23(b) (2013).

In calculating a Veteran's countable income for purposes of VA non-service-connected pension benefits, payments of any kind from any source are included unless specifically excluded by law.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2013); 38 C.F.R. § 3.271 (2013).  Exclusions from countable income include welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  38 C.F.R. § 3.272 (2013).  Unreimbursed medical expenses incurred on behalf of a person who is a member or constructive member of the Veteran's household are also excluded to the extent that they are in excess of five percent of the applicable MAPR (or in total, if the Veteran is entitled to increased pension because of a need for aid and attendance, or account of being housebound).  38 C.F.R. § 3.272(g) (2013).

For purposes of determining entitlement to VA non-service-connected pension benefits, the Veteran's "annual income" includes his annual income, the annual income of his dependent spouse and, in some cases, the annual income of each of his children.  38 C.F.R. § 3.23(d)(4) (2013).  For purposes of establishing a spouse's status as a dependent, VA will accept the Veteran's statement as proof of marriage or dissolution of a marriage, provided that the statement contains the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1) (2013).  In addition, the Veteran must provide the social security number of any dependent on whose behalf he is seeking benefits.  38 C.F.R. § 3.216 (2013).  Additional evidence of dependency is required only where the Veteran does not reside within a state; the Veteran's statement on its face raises a question of its validity; the Veteran's statement conflicts with other evidence of record; or there is a reasonable indication, in the Veteran's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204(a)(2) (2013).

In 2013, the MAPR for a Veteran with one dependent was $16,324.  If a Veteran was housebound, and had one dependent, the MAPR was $19,093.00, and if the Veteran was in need of regular aid and attendance, and had one dependent, the MAPR was $24,652.

The Veteran, in March 2013 and June 2013 submissions, reported a total annual income of $34,414.00 ($27,214 for himself, and $7,200.00 for his spouse, W), with unreimbursed medical expenses that included $25,140.00 in annual costs associated with an assisted living facility where he and his spouse reside, and what the AOJ calculated as $6,706.00 in additional unreimbursed medical expenses.

In November 2013, in confirming its May 2013 denial of the Veteran's claim, the AOJ noted, in pertinent part: (1) that it could not recognize W as his spouse because, although the Veteran provided the years of dissolution of her two prior marriages (by divorce), he did not provide the months of those dissolutions, and (2) that it could not consider costs associated with the assisted living facility in question because the record contained inadequate evidence of (a) whether W's condition necessitated a level of medical care that required her to reside at the facility, (b) the amount of the facility's monthly charge that went to cover medical and nursing services, and (c) how much of the charge was paid by the Veteran.  See Veterans Benefits Administration Adjudication Procedures Manual M21-1MR, Part V, subpart iii, chapter 1, section G, para. 43(h).

With regard to the first point (recognition of W as the Veteran's dependent spouse), the Board finds that she should be so recognized.  Although it is true, as the AOJ has observed, that the Veteran has been unable to provide the months of dissolution of W's two prior marriages, he has provided information as to the years that those marriages were dissolved.  It is clear from the information provided that the latter of those marriages was dissolved around 1980, well before the Veteran and W were married in 1986, and there is no suggestion on the current record that the Veteran does not live in a state or that the information he has provided with respect to W's prior marriages is erroneous, unreliable, or the product of fraud or misrepresentation.  In the Board's view, to deny recognition of W as the Veteran's dependent spouse based on a strict construction of a parenthetical reference to "month and year" in 38 C.F.R. § 3.204(a)(1), under circumstances where there is no reason to doubt the validity of the present marriage, would lead to an absurd result.  The Board therefore declines to apply the regulation in that manner.

As to the second point (the lack of adequate information pertaining to the nature of the care and services provided by the assisted living facility), the Board agrees that the Veteran has not provided sufficient information to allow the AOJ to make an informed decision as to whether, and to what extent, those expenses can be properly excluded from his countable income.  The Board notes, however, that the AOJ, in its November 2013 letter, informed the Veteran that he had one year from the date of that letter to submit the required evidence.  Accordingly, and because the Veteran subsequently indicated that his claimed medical expenses were expected to increase as of January 2014, the Board will remand the case in order to obtain updated information from the Veteran, relative to his income and expenses, and to afford him another opportunity to provide the other information required to support his claim.

By this remand, the Veteran is reminded that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  If he is to have a reasonable opportunity to prevail on his claim, he must respond with specificity to VA's requests for additional information.  Otherwise, the claim may be denied.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a detailed summary of his household income and expenses, including all medical expenses, for 2014.  Any response(s) received should be associated with the claims file.

2.  Ask the Veteran whether his medical condition has changed such that he is now housebound or in permanent need of regular aid and attendance.  Inform him that, if he is not alleging that he is housebound or in permanent need of regular aid and attendance, he should state that fact in writing.  Alternatively, if he is alleging that he is housebound or in permanent need of regular aid and attendance, inform him that he should have his physician complete a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  Inform him that, if he wishes, he can be scheduled for a VA examination for purposes of obtaining the necessary information.  Any response(s), and any additional evidence received, should be associated with the claims file.

3.  Ask the Veteran whether his medical condition has changed such that it now necessitates that he live in a protected environment, and whether he requires custodial care for activities such as bathing/showering, dressing, eating, getting in or out of a bed or chair, or assistance with the needs of nature.  Inform him that, if he is not alleging that his medical condition is such that it necessitates that he live in a protected environment, or requires custodial care, he should state that fact in writing.  Alternatively, if he is alleging that he has such needs, inform him that he should obtain a statement from his physician as to nature of his needs, and the approximate date(s) when those needs arose.  Inform him that, if he wishes, he can be scheduled for a VA examination for purposes of obtaining the necessary information.  Any response(s), and additional evidence received, should be associated with the claims file.

4.  Ask the Veteran to have his spouse obtain a statement from her physician as to whether her medical condition is such that it necessitates that she live in a protected environment; whether she is housebound; whether she requires custodial care for activities such as bathing/showering, dressing, eating, getting in or out of a bed or chair, or assistance with the needs of nature; whether she has a permanent need of regular aid and attendance; and approximately when her need to live in a protective environment, and her need for custodial care and/or regular aid and attendance (if any), arose; and when she became housebound (if applicable).

5.  Ask the Veteran to provide verification from the assisted facility where he and his spouse reside of the type of care he and his wife are receiving at that facility, and the associated charges.  Specifically, the Veteran should be asked to provide a statement from the facility as to (a) the amount of the facility's monthly charge that went to cover medical and nursing services (as opposed to services such as room, meals, laundry, housekeeping, etc.) for the Veteran and his spouse in 2013 and 2014, (b) the date(s) that such medical and nursing services began, and (c) how much of the charge for medical and nursing services was paid out-of-pocket by the Veteran or his spouse.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should consider W the Veteran's dependent spouse.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

